UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRENDA L. MELENDEZ,
individually and as parent and
natural guardian of J.C., CAROLYN
MASON, individually and as parent
and natural guardian of A.D., and
NAHOKO MIZUTA and KENTARO
MIZUTA, individually and as
parents and natural guardians of

YM, ORDER

Plaintiffs, 20 Civ. 1464 (ER)
— against —

RICHARD CARRANZA, in his official
capacity as the Chancellor of the New
York City Department of Education, and
the NEW YORK CITY DEPARTMENT
OF EDUCATION,

Defendants.

 

 

RAMoOs, D.J.:

 

For the reasons stated on the record on March 5, 2020, this case is stayed pending
the outcome of Mendez v. New York City Department of Education, No. 19 Civ. 1852 (2d
Cir. Aug. 15, 2019); Paulino v. New York City Department of Education, No. 19 Civ.
1662 (2d Cir. Aug. 15, 2019); and Carrilo, et al. v. New York City Department of
Education, No. 19 Civ. 1813 (2d Cir. Aug. 15, 2019). The parties are directed to inform

the Court within two days of a decision in these case so that it may lift the stay.

It is SO ORDERED.

Dated: March 6, 2020

New York, New York .. Cu

EDGARDO RAMos, U.S.D.J.

 
